DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 are currently pending
Claims 1, 2, 4 and 8-19 are currently amended
Claims 1-19 are currently rejected 

Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 8 and 9 each state “transparent sight glass” and instead should each state “cylindrical transparent sight glass” to maintain consistency.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Line 5 states “in the central passage” and instead should state “in the elongated central passage” to maintain consistency.  Also, line 8 states “purge gas from liquid” and instead should state “purge gas from the liquid” for further clarity.  Appropriate corrections are required.
Claim 11 is objected to because of the following informalities:  Lines 3 and 4 each state “the central passage” and instead should state “the elongated central passage” to maintain consistency.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Line 7 states “purge gas from liquid” and instead should state “purge gas from the liquid” for further clarity.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  Line 4 states “length,;” and instead should state “length;”.  Also, line 6 states “a transparent cylindrical sight glass” and instead should state “a cylindrical transparent sight glass” to maintain consistency.  Appropriate corrections are required.
Claim 19 is objected to because of the following informalities:  Line 1 states “the step of” and instead should state “a step of” for further clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Amended, independent claim 1 now recites “and running along the length of the cylindrical filter” on lines 6-7, which is not described in the original specification filed on 11/14/2019, and is not illustrated in the original drawings filed on 11/14/2019; therefore, is new matter.  FIG. 2 of the original drawings filed on 11/14/2019 illustrates a filter 140 having a length, and a sight glass 130 having a shorter/smaller length compared to the length of the filter 140, which does not support the amended limitation ‘and running along the length of the cylindrical filter’.  Claims 2-9 are also rejected since these claims depend on claim 1.
Similar analysis applies to amended, independent claim 10.  Claims 11-17 are also rejected since these claims depend on claim 10.
Similar analysis applies to amended, independent claim 18.  Claim 19 is also rejected since this claim depends on claim 18.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "of Claim 0,” on line 1.  Did Applicant intend to recite ‘of Claim 18,’ instead?  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Maggiore et al. (US 2013/0068673 A1) (hereinafter “Maggiore”).

Regarding Claim 1:
	Maggiore teaches a liquid filter (see FIGS. 1 and 4A, a filter system 1) (see paragraphs 2, 7, 24-25, 54 and 57), comprising:
	a central base mount through which a liquid beverage from a liquid beverage source flows (see FIG. 1, bottom part of filter system 1 including three-legged stand) (see paragraphs 2, 7 and 54);
	a cylindrical filter, having a length, mounted on the central base mount and configured to receive the liquid beverage from the central base mount (Examiner’s note:  It is inherent for a filter to have a specific length, see MPEP 2112) (see FIG. 4A, a filter cartridge 126) (see paragraph 57);
	a cylindrical transparent sight glass disposed around the cylindrical filter and running along the length of the cylindrical filter (see FIG. 1, a sight glass 100) (see FIG. 4A, a sight glass 114) (see paragraphs 24-27 and 31-32 further disclosing the cylindrical transparent sight glass wraps around the length of the housing and/or along the circumference of the filter housing (hence including the cylindrical filter)) (see paragraphs 54 and 57); and
	a top cap mounted on the cylindrical transparent sight glass so that the top cap, the central base mount, the cylindrical filter and the cylindrical transparent sight glass define a cylindrical void that is viewable through the sight glass and into which the liquid beverage passes after it has been filtered (see FIG. 1, curved top cap-like structure on top of filter housing 120) (see FIG. 4A, curved top cap-like structure on top of filter housing 122 where sight glass 114 is positioned) (see paragraphs 54 and 57),
	Wherein the liquid filter is in fluid communication with the cylindrical void through the central base mount through which the liquid beverage is pourable after the liquid beverage has been filtered (see FIG. 4A, a filter cartridge 126) (see FIG. 1, a sight glass 100) (see FIG. 4A, a sight glass 114) (see paragraphs 2, 7, 24-25, 54 and 57).
	Although Maggiore teaches a liquid filter system, Maggiore does not explicitly teach a beverage filter for use with a faucet, including a central base mount that is configured to be mounted on the faucet, as recited in amended, independent claim 1.  However, the limitation ‘a beverage filter for use with a faucet’ is merely intended use.  In addition, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the liquid filter system of Maggiore to be configured to be mounted on a faucet in order to effectively and efficiently provide a filtered beverage to a user/customer (see paragraphs 2, 7, 24-25, 54 and 57).

Regarding Claim 2:
Maggiore teaches the beverage filter of Claim 1, wherein an elongated central passage (see FIG. 4A, an elongated central passage defined by inlet tube 128) (see paragraph 57), through which the liquid beverage is received, is defined by the cylindrical filter (see FIG. 4A) (see paragraph 57) and the beverage filter further comprising:
a bleed passage extending upwardly from the elongated central passage (see FIG. 1, top cylindrical structure situated on top of filter housing 120 and further including a bleed pipe/passage) (see FIG. 4A, top cylindrical structure situated on top of filter housing 122 and further including a bleed pipe/passage) (see paragraphs 54 and 57);
a purge vent in fluid communication with the bleed passage and configured to purge gas from the liquid in the elongated central passage (see FIG. 1, top cylindrical structure situated on top of filter housing 120) (see FIG. 4A, top cylindrical structure situated on top of filter housing 122) (see paragraphs 54 and 57).
Although Maggiore does not explicitly teach a ball float disposed in the elongated central passage that is configured to block the bleed passage so as to prevent liquid from entering the bleed passage, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the liquid filter system of Maggiore to include a ball float in order to prevent any liquid from entering the purge vent and bleed passage (see paragraphs 2, 7, 24-25, 54 and 57) .

Regarding Claim 3:
Maggiore teaches the beverage filter of Claim 2, further comprising a cap covering the purge vent that prevents dust from entering the purge vent (see FIG. 1, top cap-like cylindrical structure situated on top of filter housing 120) (see FIG. 4A, top cap-like cylindrical structure situated on top of filter housing 122) (see paragraphs 54 and 57).

Regarding Claim 4:
Maggiore teaches the beverage filter of Claim 2, further comprising a center stem extending upwardly from the central base mount through the cylindrical filter and encasing the elongated central passage (see FIG. 4A, an elongated central passage defined by inlet tube 128) (see paragraph 57), the center stem defining a hole passing therethrough so that the liquid beverage passes from the elongated central passage through the hole into the cylindrical filter (see FIG. 4A, a filter element attachment mounting section 127) (see FIG. 5, a filter element attachment 200 including holes/openings/apertures where a liquid can flow through) (see paragraph 59).


Regarding Claim 5:
Maggiore teaches the beverage filter of Claim 1, wherein the cylindrical filter comprises a charcoal filter (see FIG. 4A, a filter cartridge 126) (Examiner’s note:  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the cylindrical filter to include a charcoal filter to achieve the same desirable result of effectively and efficiently filtering a liquid/beverage) (see paragraph 57).

Regarding Claim 6:
Maggiore teaches the beverage filter of Claim 1, wherein the cylindrical filter comprises a paper filter (see FIG. 4A, a filter cartridge 126) (Examiner’s note:  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the cylindrical filter to include a paper filter to achieve the same desirable result of effectively and efficiently filtering a liquid/beverage) (see paragraph 57).

Regarding Claim 7:
Maggiore teaches the beverage filter of Claim 1, wherein the cylindrical filter comprises a plastic filter (see FIG. 4A, a filter cartridge 126) (Examiner’s note:  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the cylindrical filter to include a plastic filter to achieve the same desirable result of effectively and efficiently filtering a liquid/beverage) (see paragraph 57).

Regarding Claim 8:
Maggiore teaches the beverage filter of Claim 1, wherein the cylindrical transparent sight glass comprises a glass cylinder (see FIG. 1, a sight glass 100) (see FIG. 4A, a sight glass 114) (see paragraphs 12, 24-25, 27, 33, 35, 54 and 57).

Regarding Claim 9:
Maggiore teaches the beverage filter of Claim 1, wherein the cylindrical transparent sight glass comprises a transparent plastic cylinder (see FIG. 1, a sight glass 100) (see FIG. 4A, a sight glass 114) (see paragraphs 12, 24-25, 27, 33, 35, 54 and 57).

Regarding Claim 10:
Maggiore teaches a liquid filter (see FIGS. 1 and 4A, a filter system 1) (see paragraphs 2, 7, 24-25, 54 and 57), comprising:
a central base mount through which a liquid beverage from a liquid beverage source flows (see FIG. 1, bottom part of filter system 1 including three-legged stand) (see paragraphs 2, 7 and 54);
a cylindrical filter, having a length , defining an elongated central passage that is coaxial therewith (Examiner’s note:  It is inherent for a filter to have a specific length, see MPEP 2112) (see FIG. 4A, an elongated central passage defined by inlet tube 128), the cylindrical filter mounted on the central base mount and configured to receive the liquid beverage from the elongated central passage (see FIG. 4A, a filter cartridge 126) (see paragraph 57); 
a cylindrical transparent sight glass disposed around the cylindrical filter and spaced apart therefrom and running along the length of the cylindrical filter (see FIG. 1, a sight glass 100) (see FIG. 4A, a sight glass 114) (see paragraphs 24-27 and 31-32 further disclosing the cylindrical transparent sight glass wraps around the length of the housing and/or along the circumference of the filter housing (hence including the cylindrical filter)) (see paragraphs 54 and 57);
a top cap mounted on the cylindrical transparent sight glass so that the top cap, the central base mount, the cylindrical filter and the cylindrical transparent sight glass define a cylindrical void that is viewable through the cylindrical transparent sight glass and into which the liquid beverage passes after it has passed through the cylindrical filter (see FIG. 1, curved top cap-like structure on top of filter housing 120) (see FIG. 4A, curved top cap-like structure on top of filter housing 122 where sight glass 114 is positioned) (see paragraphs 54 and 57),
wherein the liquid filter is in fluid communication with the cylindrical void through a second passage defined by the central base mount through which the liquid beverage is pourable after the liquid beverage has been filtered (see FIG. 4A, a filter cartridge 126) (see FIG. 1, a sight glass 100) (see FIG. 4A, a sight glass 114) (see FIG. 4A, inlet 128 and outlet 129) (see paragraphs 2, 7, 24-25, 54 and 57).
Although Maggiore teaches a liquid filter system, Maggiore does not explicitly teach a bar tap including a faucet, as recited in new, independent claim 10.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the liquid filter system of Maggiore to be configured to be mounted on a bar tap including a faucet in order to effectively and efficiently provide a filtered beverage to a user/customer (see paragraphs 2, 7, 24-25, 54 and 57).

Regarding Claim 11:
Maggiore teaches the bar tap of Claim 10, further comprising a center stem extending upwardly from the central base mount through the cylindrical filter and encasing the elongated central passage (see FIG. 4A, an elongated central passage defined by inlet tube 128) (see paragraph 57), the center stem defining a hole passing therethrough so that the liquid beverage passes from the elongated central passage through the hole into the cylindrical filter (see FIG. 4A, a filter element attachment mounting section 127) (see FIG. 5, a filter element attachment 200 including holes/openings/apertures where a liquid can flow through) (see paragraph 59).

Regarding Claim 12:
Maggiore teaches the bar tap of Claim 10, further comprising:
a bleed passage defined by the top cap and extending upwardly from the elongated central passage (see FIG. 1, top cylindrical structure situated on top of filter housing 120 and further including a bleed pipe/passage) (see FIG. 4A, top cylindrical structure situated on top of filter housing 122 and further including a bleed pipe/passage) (see paragraphs 54 and 57);
a purge vent in fluid communication with the bleed passage and configured to purge gas from the liquid in the elongated central passage (see FIG. 1, top cylindrical structure situated on top of filter housing 120) (see FIG. 4A, top cylindrical structure situated on top of filter housing 122) (see paragraphs 54 and 57); and
a cap covering the purge vent that prevents dust from entering the purge vent (see FIG. 1, top cap-like cylindrical structure situated on top of filter housing 120) (see FIG. 4A, top cap-like cylindrical structure situated on top of filter housing 122) (see paragraphs 54 and 57).
Although Maggiore does not explicitly teach a ball float disposed in the elongated central passage that is configured to block the bleed passage so as to prevent liquid from entering the bleed passage, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the liquid filter system of Maggiore to include a ball float in order to prevent any liquid from entering the purge vent and bleed passage (see paragraphs 2, 7, 24-25, 54 and 57).

Regarding Claim 13:
Maggiore teaches the bar tap of Claim 10, wherein the cylindrical filter comprises a charcoal filter (see FIG. 4A, a filter cartridge 126) (Examiner’s note:  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the cylindrical filter to include a charcoal filter to achieve the same desirable result of effectively and efficiently filtering a liquid/beverage) (see paragraph 57).

Regarding Claim 14:
Maggiore teaches the bar tap of Claim 10, wherein the cylindrical filter comprises a paper filter (see FIG. 4A, a filter cartridge 126) (Examiner’s note:  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the cylindrical filter to include a paper filter to achieve the same desirable result of effectively and efficiently filtering a liquid/beverage) (see paragraph 57).

Regarding Claim 15:
Maggiore teaches the bar tap of Claim 10, wherein the cylindrical filter comprises a plastic filter (see FIG. 4A, a filter cartridge 126) (Examiner’s note:  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the cylindrical filter to include a plastic filter to achieve the same desirable result of effectively and efficiently filtering a liquid/beverage) (see paragraph 57).

Regarding Claim 16:
Maggiore teaches the bar tap of Claim 10, wherein the cylindrical transparent sight glass comprises a glass cylinder (see FIG. 1, a sight glass 100) (see FIG. 4A, a sight glass 114) (see paragraphs 12, 24-25, 27, 33, 35, 54 and 57).



Regarding Claim 17:
Maggiore teaches the bar tap of Claim 10, wherein the cylindrical transparent sight glass comprises a transparent plastic cylinder (see FIG. 1, a sight glass 100) (see FIG. 4A, a sight glass 114) (see paragraphs 12, 24-25, 27, 33, 35, 54 and 57).

Regarding Claim 18:
Maggiore teaches a method of presenting a liquid beverage into a container (see FIGS. 1 and 4A, a filter system 1) (see paragraphs 2, 7, 24-25, 54 and 57), comprising the steps of:
passing the liquid beverage from a central passage through a filter, having a length (Examiner’s note:  It is inherent for a filter to have a specific length, see MPEP 2112) (see FIG. 4A, an elongated central passage defined by inlet tube 128) (see FIG. 4A, a filter cartridge 126) (see paragraph 57);
passing the liquid beverage that has been passed through the filter through a passage defined between the filter and a cylindrical transparent sight glass surrounding the filter and running along the length of the filter (see FIG. 1, a sight glass 100) (see FIG. 4A, a sight glass 114) (see paragraphs 24-27 and 31-32 further disclosing the cylindrical transparent sight glass wraps around the length of the housing and/or along the circumference of the filter housing (hence including the cylindrical filter)) (see paragraphs 54 and 57), thereby allowing a user to view the liquid beverage after it has been filtered as the liquid beverage is being poured into the container (see FIG. 4A, a filter cartridge 126) (see FIG. 1, a sight glass 100) (see FIG. 4A, a sight glass 114) (see paragraphs 2, 7, 24-25, 54 and 57).
Although Maggiore teaches a liquid filter system, Maggiore does not explicitly teach presenting a liquid beverage poured from a faucet into a container to customers at a bar, as recited in new, independent claim 17.  However, the limitation ‘a liquid beverage poured from a faucet to customers at a bar’ is merely intended use.  Furthermore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the liquid filter system of Maggiore to be configured to be mounted on a faucet in order to effectively and efficiently provide a filtered beverage to a user/customer (see paragraphs 2, 7, 24-25, 54 and 57).

Regarding Claim 19:
Maggiore teaches the method of Claim 18, further comprising a step of purging a gas from the central passage (see FIG. 1, top cylindrical structure situated on top of filter housing 120) (see FIG. 4A, top cylindrical structure situated on top of filter housing 122) (see paragraphs 54 and 57).








Other References Considered
Zohar et al. (US 2021/0032086 A1) teaches a device for circulating stored drinking water with vortex circulation.

Johnson et al. (US 2020/0215463 A1) teaches a filter system and method.

Youn et al. (US 2020/0085000 A1) teaches a liquid dispenser having a filter assembly.

Hatherell (US 2014/0004241 A1) teaches a beverage carbonating system and method for carbonating a beverage.










Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but focus on amended claim limitations, which have been addressed above in the updated rejection (see above).
The previous claim objections have been considered and are now withdrawn as a result of the current claim amendments.  However, a new set of claim objections are now made (see above).
The previous 112(f) claim interpretation/analysis has been considered and is now withdrawn.
A new 112(a) claim rejection is now made (see above).
The previous 112(b) claim rejections have been considered and are now withdrawn as a result of the current claim amendments.  However, a new 112(b) claim rejection is now made (see above).









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773